Citation Nr: 0121814	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of improved pension 
benefits in the amount of $9,409.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.S.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision of the Committee on 
Waivers and Compromises (Committee) of the Regional Office 
(RO) in Buffalo, New York, that denied the veteran's request 
for waiver of recovery of an overpayment of improved pension 
benefits in the amount of $9,409.00.


REMAND

In June 2001 the veteran appeared at a hearing before the 
undersigned Board member pursuant to his request for waiver 
of the creation of an overpayment of improved pension 
benefits in the amount of $9,409.00.  At the hearing the 
veteran presented copies of pertinent records which were not 
previously on file.  These records include a completed 
Financial Status Report and statement from the veteran which 
he faxed to his representative in May 1999.  These records 
also include letters from VA regarding the creation and 
repayment of the overpayment that were generated at the Debt 
Management Center in St. Paul, Minnesota.  

Furthermore, the claims file is devoid of a July 1998 letter 
that was purportedly sent to the veteran informing him of the 
proposal to terminate his pension benefits.  The veteran 
testified in June 2001 that he never received this letter and 
the evidence shows that he requested a copy of this letter in 
November 2000.  While the claims file contains a computer 
transmittal sheet dated in July 1998 regarding terminating 
the veteran's pension benefits, it does not contain an actual 
letter informing the veteran of the proposed termination.  
The claims file is also devoid of Financial Status Reports 
which the veteran said he sent to the RO in 1997 and June 
1998 and which he said show his receipt of Social Security 
Administration benefits. 

The absence of relevant records described above puts VA on 
notice that the veteran's claim is incomplete.  As such, 
additional development is required so as to ensure that a 
decision is made based on all available evidence.  This is in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), signed 
into law by the President on November 9, 2000, that redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

It should also be pointed out that the claims file contains 
pertinent records from both the Buffalo, New York, Regional 
Office, and the Debt Management Center in St. Paul, 
Minnesota, that are addressed to an individual other than the 
veteran, but who shares the veteran's last name and has a 
similar first name.  Consequently, both the RO and Debt 
Management Center should check to see if any of the veteran's 
records have been misplaced in another individual's claims 
file.

Lastly, the RO should ensure that the record contains a 
detailed accounting demonstrating how the Committee arrived 
at the current outstanding indebtedness.  This is because the 
propriety and amount of the overpayment are integral to the 
waiver determination.  See e.g. Smith v. Derwinski, 1 Vet. 
App. 261 (1991), Schaper v. Derwinski, 1 Vet. App. 430 
(1991). 

Accordingly, this claim is REMANDED to the RO for the 
following action:

1. The RO should obtain from the Debt 
Management Center in St. Paul, 
Minnesota, all records regarding the 
creation of the overpayment of pension 
benefits paid to the veteran.  The RO 
should advise the Debt Management 
Center of the name discrepancy noted 
in the records and request that they 
ensure that all relevant records are 
located and forwarded to them.

2. The RO should also ensure that a paid-
and-due audit of the overpayment of 
pension benefits to the veteran has 
been completed and that the audit 
report is on file.  In this regard, 
the audit report should include a 
calculation of the total amount of the 
veteran's countable annual income for 
the period in question and should set 
forth in detail the bases for the 
calculations.  In addition, the audit 
report should specifically note the 
amounts of pension that were actually 
paid to the veteran during the period 
in question and should also note the 
amounts of pension the veteran was 
actually due during such period.  
Further, the audit report should 
detail how the amounts of any income 
from all sources during this period 
were calculated and upon which 
information such calculations were 
based.  The audit report should also 
detail how any deductions from the 
veteran's countable income were 
calculated and upon which information 
such calculations were based.  All 
sources from which information 
pertinent to the RO's calculations 
have been developed should be included 
in the audit report.  

3. The veteran should be informed of the 
RO's determination as to the 
creation/calculation of the 
overpayment of pension benefits for 
the period in question and, in this 
regard, he should be provided a copy 
of the RO's paid-and-due audit report.  
In connection with this action, the RO 
should ask the veteran whether he 
wishes to submit any additional 
information that pertains to the 
proper calculation of the overpayment 
in question.

4. The RO should ensure that all of its 
records regarding this claim have been 
located and are associated with the 
veteran's claims file.

5. Following completion of the above, the 
Committee should readjudicate the 
issue on appeal and in connection 
therewith, discuss all evidence 
received since the April 1999 
statement of the case.  A formal, 
written record of the Committee's 
decision, including an analysis of the 
various elements to be considered, 
should be prepared and associated with 
the claims folder.

6. If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 19.31 (2000), 
which fully sets forth the controlling 
law and regulations pertinent to this 
appeal.  This document should reflect 
detailed reasons and bases for the 
decision reached.  The veteran and his 
representative should then be afforded 
the opportunity to respond thereto.  
Thereafter, the case should be 
returned to the Board, if in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




